Berry, J,
This is an action to recover leased premises, for nonpayment of rent, and is brought, not, as defendant appears to suppose,, under Gen. St. 1878, c. 75, § 33, but under Gen. St. 18-78, c. 84, § 11, which relates to forcible entries and unlawful detainers. This statement disposes of much of defendant’s brief, especially of that part relating to notice to quit.
Either the case was not tried in a workman-like manner, or the return of the justice does not accurately state what took place on the trial; but, nevertheless, we can gather from the evidence that plaintiff was the owner of and entitled to. the possession of the premises, and that defendant, a lessee in possession, was holding the same without paying the rent after it had become due according to the terms of his lease, and had been duly demanded. This state of facts entitled plaintiff to judgment awarding her possession.
There is nothing in the point that the justice had no jurisdiction, because title to real estate was involved in the proceedings before him-The evidence tending to show title, and consequent right of possession,, in plaintiff was not disputed. It did not then appear from the evidence that the title to real estate was involved, so as to oust the jurisdiction of the justice, and make out a ease for certification to the-*174district court, under Gen. St. 1878, c. 65, § 37; Goenen v. Schroeder, 8 Minn. 344, (387;) Merriam v. Baker, 9 Minn. 28, (40;) Steele v. Bond, 28 Minn. 267, (9 N. W. Rep. 772;) State v. Cotton, 29 Minn. 187, (12 N. W. Rep. 529.)
Judgment affirmed.